Maeshall, J.,
(dissenting). I concur in tbe emphatic dissent by tbe chief justice from tbe decision in this case.
In explanation of my position it must be said tbat I do not. understand tbe record as tbe court seems to have. It was not thought necessary in tbe court’s opinion to state evidence in ■detail, only generalities, in the main, from conclusions of tbe prosecutrix, which this court has frequently declared are not entitled to any weight. Bohlmann v. State, 98 Wis. 617, 74 N. W. 343; O’Boyle v. State, 100 Wis. 296, 75 N. W. 989; Devoy v. State, 122 Wis. 148, 99 N. W. 455; Brown v. State, 127 Wis. 193, 106 N. W. 536. In tbe last case cited the court, as to tbe requisite character of evidence to establish tbe vital facts of resistance and nonconsent, said:
“It is settled in this state tbat no mere general statements of tbe prosecutrix, involving ber conclusions, that sbe did ber utmost and tbe like, will suffice to establish this essential fact, but she must relate tbe very acts done in order tbat tbe jury and the court may judge whether they were omitted.”
Here tbe girl testified, over and over again, tbat sbe was ‘Terrorized.” Sbe endeavored to excuse herself for failing to do any of tbe acts which a woman would be naturally expected to do under tbe circumstances to prevent ber ravishment, upon tbe pretext tbat sbe was “terrorized.” When the accused was walking ber down to tbe chicken coop, passing by tbe doors and windows of several occupied bouses, sbe *269made no outer j or resistance worthy the name npon the .pretext that she was “terrorized.” She was a fully and rather-overdeveloped woman, physically and otherwise. She was seventeen years old and weighed about 125 pounds. She was a working girl and would, naturally, under inspiration of supreme aversion to enforced ravishment, have been quite a match in strength for the accused. Erom first to last she was not injured physically in the'slightest degree, nor were her clothes torn, nor was any violence used in respect to them. She was not sufficiently outraged in mind but that she had more care for saving her glasses than of protecting her virtue. She did not lose the glasses or her hat, nor was either broken or injured. He was not injured in any way. Not a mark was left upon the body or clothing of either, indicating attack or resistance. Erom just such circumstances as those, on evidence quite as strong as any in this ease, the court condemned the verdict in Brown v. State, supra, and held that there was only proof of fornication with some degree of reluctance, that, however, not continuing to the end. A like-situation is, to my mind, plainly portrayed here. The accused had no weapon. He made no move indicating a purpose to obtain one or use one. All the evidence of the prose-cutrix as to his saying that he threatened to put a knife into, and she felt some hard substance against, her side when she was walking down to the chicken coop seems to be almost, if not quite, nonsensical. At that very time according to her own story, he had both arms around her and had been walking along with her in that attitude substantially from the instant that he fell into her company. After arrival at the chicken coop she said she could not recollect that she did anything. She said he threw her down and she got up and was free from him, he being flat on his back. There seems to be no reason at all why she did not then flee, if she really wished to escape. Her excuse for not doing so appears to me almost silly. She seems really to have given the accused, by coyly *270lingering within his reach, opportunity to take hold of her and pull her down with him again. Then, according to her own story, she did not kick or bite or strike or do any of the things which it was suggested in Brown v. State and other cases in this court are natural concomitants of genuine resistance to íavishment. He removed in part, the clothing which was in his way. She informed him, when he met with some difficulty, how to overcome it, and completed the dis-robement of her person herself. Her mental attitude did not change from that time on to the close of the encounter other than to more plainly indicate consent, if not even desire. Several times she testified that she was “terrorized,” but that, obviously, was not entitled to any weight. She testified that though physically unimpaired and in the fulness of her strength, for aught of its having been exhausted by physical resistance, from the time actual contact commenced till the affair was over, she did not do anything. She would not even testify but that her limbs were disposed favorably. The condition is well indicated by this testimony: “Did you kiss him then? A. I don’t know. Q. You don’t remember? A. No. If I did I was unconscious of it.” What does that indicate if not consent ? After the encounter was over and she was free from the accused, did she flee ? No. She, as the evidence would indicate, deliberately rearranged her clothing and assisted him at his request to put on his overcoat. Circumstances again, which in Brown v. State, supra, were said to repel the idea of rape. Then she walked along towards her destination, accompanied by the accused and exchanged promises with him not to tell of what had occurred. True, she said she did so because she was afraid. Again indulging in her preposterous conclusions, which though repelled by the evidence, seem to have been taken by the jury to outweigh it When she arrived at her destination there is little, if anything, in what occurred, so far as her testimony goes, indicating that she had just been forcibly rav*271Ished. SRe went into tRe Rouse and told a Mrs. Becker tkat •ske Rad keen “Reid up,” explaining wkat ske meant, and tken, according to Rer own story, lay down on tke couck and waited for Rer clotkes to dry Refore going Rome. SRe did not testify to anytking indicating tkat ske was “terrorized.” •Ske did not even say ske cried before or after arriving at ker destination or spoke in any way in tke manner of tkat supreme indignation wkick a woman would naturally evince immediately upon Raving keen dealt witk as ckarged.
All tkat repels tke idea of rape. True, tke woman wko met tke girl wken ske arrived at ker destination, testified tkat ■ske cried, and tkat the witness spent ker time endeavoring to soothe ker till after ske left tke Rouse to go Rome. Tkat story, in view of tke girl’s^ seems quite as unworthy of belief, as is tke latter’s that ske was “terrorized,” wkile ske was assisting tke accused to conveniently get to ker person, and assisting him to put on kis overcoat after tke affair was over and while tkey were walking away together and exchanging promises not to telL True, tke statement in tke court’s opinion would indicate some basis for tke verdict, but tke difficulty is, general conclusions of tke prosecutrix are dignified as evidence, contrary to, as said in tke Brown Case, “tke settled law of tkis state” in tkis class of cases. Take out of tke case suck general conclusions and look at just wkat tke witness said occurred and there appears, as tke chief justice indicated, a pretty clear case of fornication without sufficient resistance at any time to indicate tkat any power other than tke female’s own moral weakness under tke -influence of suggestion persisted in by tke accused, was necessary to accomplish ker consent.
Tke offense of rape is a terrible crime. There is about as muck difference between it and tkat of fornication as there is between assault and battery and murder. Indignation toward low male characters wko take advantage of tke moral weakness of suck of tke opposite sex as tkey may choose as prob*272able submitting victims, must not result in breaking down, or making at all uncertain, the boundary line between fornication and rape. No court in the land has made that boundary more distinct than this, repudiating the loose expressions-made by some courts and text-writers and in one or two early decisions here. Whittaker v. State, 50 Wis. 518, 7 N. W. 431. There the court emphatically repudiated the theory that there can be consent under any circumstance and the-crime be rape,, and declared that consent, regardless of circumstances, does away with the element of “against her will” and renders that fornication which otherwise might be rape. It seems that the marked distinction, pointed out in the Whittaker Case, between submission through inability to-longer resist because of physical exhaustion or fear, while still continuing to mentally resist, may not be appreciated in the future. The court condemned using the word “consent” so as to indicate that it can ever exist in a case of rape, explaining that while there can be submission without consent 'there cannot be consent without submission. The use of authorities now from jurisdictions where that distinction has not been clearly recognized, may break the force of the studied attempt to not only recognize it here but to eliminate from previous decisions anything out of harmony therewith. “Any consent of the woman,” said the court, “however reluctant, is fatal to a conviction. There must be the utmost reluctance and resistance.” Again, “if the carnal knowledge was with the voluntary consent of the woman no matter how tardily given, or how much force had theretofore-been employed, it is no rape.” The court further said, in effect, that mere technical nonconsent is not sufficient to satisfy the essentials of rape. There must be actual nonconsent of mind and body. There must be actual resistance by every means within the power of the female, under the circumstances, not at first only, but to the very end, or the case, at the worst, is only fornication aggravated by circumstances to *273be taken into consideration in fixing punishment; that the crime of rape cannot he committed with the consent of the woman no matter how obtained, though there may be submission in the sense of not resisting through physical and mental disability to resist, and the crime be rape.
The dominant difficulty here is that there is hardly a circumstance as to the conduct of the two participants in the affair during or after the encounter to indicate a struggle of adversaries for the mastery. Absence of such after circumstances, alone, has been held to be fatal to conviction, notably in Bohlmann v. State, 98 Wis. 617, 74 N. W. 343; O’Boyle v. State, 100 Wis. 296, 75 N. W. 989; Devoy v. State, 122 Wis. 148, 99 N. W. 455. In the latter case the circuit court sent the case to the jury, mainly, as here, on general declarations of the prosecutrix, which, on appeal, were said to be of no probative force whatever.